The opinion of the court was delivered by
Powers, J.
This is a bill in equity brought by sundry taxpayers in the village of Montpelier to arrest the expenditure of municipal funds for a proposed extension of the water supply of said village.
The facts established by the evidence, are, briefly stated, as follows: Prior to September 26, 1887, the village of Montpelier had at great expense and by virtue of its chartered authority, secured the right to take water from Berlin Pond to supply the wants of its inhabitants for domestic and public purposes. The supply thus secured largely exceeded the present • wants of the village, and the excess owned by the village was running to waste. The main pipe conducting the water to the village crosses the Winooski river and is exposed to damage, if not breakage, by the breaking up of the ice and floating of floodwood in the spring of the year. The water has been used to some extent as a power in running motors in the village, from which use a considerable revenue has been earned.
The village is very compactly built, and a large fire threatens more damage to property than it would were the buildings more isolated or scattered. The water supply, however, is sufficient for ordinary fire exposure.
The voters of the village, at a legal meeting held on the 26th day of September, 1887, voted by a large majority to lay another water main from the village reservoir in Berlin to the village and authorized a loan of $30,000 to defray the expense. *544The bill in this case seeks to restrain this expenditure, the orators insisting that the additional main is not wanted for any proper municipal purpose within the chartered power of the village, but primarily to supply additional power to run machinery, and the defendants insisting that the primary purpose is to render the supply of water more secure in case of injury to the original main, and more ample in case of an extraordinary fire. The defendants furthermore insist that inasmuch as the village owns an excess of water beyond the capacity of its reservoir, it has the right to use the same for manufacturing purposes even if it subserves no proper municipal end beyond the earning of income for the village. In support of the last proposition the defendants cite the cases of State v. Eau Claire, 40 Wis. 533; Canal Co. v. Water Power Co. 35 N. W. R. 529; and Bell v. Plattville, 36 N. W. R. 831.
We have no occasion to consider the soundness of this last claim of the defendants, as we are all agreed that the evidence warrants the expenditure on grounds clearly within the chart-tered power of the village.
The legislature delegated to the village the power to supply itself with water for fire and domestic uses. It left the exercise of this power to the discretion of the voters. It fixed no limits to the expenditure and set no bounds to the supply. It presented no system and devised no plan for adoption. It left the entire legislative function involved to the judgment of the village. The village, for aught that appears, in good faith in the exercise of its power, adjudges that its fire exposure demands a water supply that is beyond all danger, so far as possible, of failure, both under ordinary and extraordinary contingencies, and that its supply for ordinary domestic uses shall not be cut off by any failui’e in the original main.
It is very clear upon the authorities that a purpose to fore-fend against possible dangers to its water supply is both a dictate of prudence and of duty. The question whether it be wise to incur the expense proposed does not address itself to *545the court. We have only to consider the question of power. The legislature left tbe question of expediency to the village, not to us. The power existing, the manner and extent of its exercise as determined by its custodian, must be held legal, until it is seen that it is perverted to wrongful ends or diverted to wrongful uses. The fact that while a proper municipal purpose is answered by laying an additional main, an incidental improper purpose is subserved, does not invalidate the action of the village, provided, in good faith, the primary purpose of the expenditure is to perfect its water supply generally, and the additional motive power gained, is a mere sequence of its action.
Suppose the village had deemed it wise at the outset to lay two mains instead of one in order to secure an uninterrupted flow of water in case either failed, would it be seriously claimed that it had exceeded its chartered power ? If such action were warrantable then, it is warrantable now. The power was not exhausted in the first attempt at its exercise. The power given the village was to take water from Berlin Pond for municipal uses. If by the growth of the village the first draft upon the supply becomes inadequate for its legitimate wants, may it not be enlarged ?
If the first method of supply, though ample, is exposed to hazards, that threatens its continuance, it is quite clear that it may be perfected by any means that will secure the end for which the power was given.
That the original main afforded a fair supply, if no accident befell it, we can easily see; and that some individual voters desired quite as much, at the meeting of September 26th, to obtain an increase of motive power, as a more certain water supply for ordinary municipal purposes, we can well believe ; still we are satisfied from the facts shown that the concrete vote of that meeting had its foundation in a purpose and desire to make the water supply of the village for all uses to which it might be subjected under the charter, more ample, more useful and more certain.
*546This being so, it is a question of judgment upon a proposed municipal expense for a legitimate purpose which under the law addresses itself to the voters of the village and not to the courts. 1 Dill. Mun. Corp. s. 94; Spaulding v. Lowell, 23 Pick. 71; R. R. Co. v. New York, 1 Hilton, 562; Bates v. Bassett, ante, p. 530.
The decree is reversed and the cause remanded to the Court of Chancery with a mandate to dismiss the bill with costs.